NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            MAY 04 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10416

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00224-MCE-1

 v.
                                                 MEMORANDUM*
FABIAN ECHEVERRIA-SANCHEZ,
a.k.a. Fabian Echeverria Sanchez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
               Morrison C. England, Jr., Chief District Judge, Presiding

                             Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Fabian Echeverria-Sanchez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for being a deported

alien found in the United States, in violation of 8 U.S.C. § 1326. Pursuant to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Echeverria-Sanchez’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Echeverria-Sanchez the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2